Citation Nr: 0008288	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Carlita Bornes



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1946 and from December 1948 to May 1962.  This matter 
comes before the Board of Veterans' Appeals (Board) from a 
November 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the claim of entitlement to service connection for the 
cause of the veteran's death.  The appellant is the veteran's 
surviving spouse.

The appellant requested a hearing before the Board.  The 
appellant testified before the undersigned acting member of 
the Board by means of a videoconference hearing conducted in 
February 2000.  At that time, she submitted evidence directly 
to the Board and furnished a waiver of initial RO 
consideration in accordance with 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  The certificate of death establishes that the immediate 
cause of the veteran's death in September 1996 was 
respiratory failure, due to or as a consequence of aspiration 
pneumonia, due to or as a consequence of Parkinson's disease; 
no other significant conditions contributing to death were 
listed on the death certificate.

2.  Although the veteran was awarded service connection for 
several disabilities during his lifetime, there is no 
competent medical evidence that any service-connected 
disability proximately caused, hastened, or substantially and 
materially contributed to the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well-grounded.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.302, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because he 
had service-connected chronic bronchitis and he died of 
respiratory failure.  The appellant seeks service connection 
for the veteran's death in order to establish entitlement to 
dependency and indemnity compensation (DIC).  DIC may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (1999).

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Disability which is proximately due to or the result of a 
service-connected disease or injury is also service 
connected.  38 C.F.R. § 3.310.

Service-connected disability may be either a principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).

During his lifetime, the veteran had established service 
connection for numerous disabilities, including chronic 
bronchitis, right ulnar neuritis, incomplete dislocation of a 
cervical spine vertebra with osteoarthritis and myositis, 
duodenal ulcer, migraine, and anxiety reaction.  Those five 
disabilities were each evaluated as 10 percent disabling.  
Service connection was also established, at a noncompensable 
level, for residuals of frozen feet and for postoperative 
scar of the right lateral chest from tuberculoma surgery of 
the right lung.  The veteran's combined disability evaluation 
was 50 percent.  The appellant may establish a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death if she submits evidence that any of the 
veteran's seven service-connected disabilities caused or 
contributed substantially and materially to the cause of the 
veteran's death.

The threshold question is whether the claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Slater 
v. Brown, 9 Vet. App. 240, 243 (1996) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991)).  In other words, for a 
service-connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), competent evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  While the credibility of the 
evidence is presumed in determining whether a claim is well 
grounded, competent medical evidence to the effect that the 
claim is plausible is required where the determinative issue 
involves medical causation.  Epps, 126 F.3d 1468; Caluza, 7 
Vet. App. at 506.

The evidence of record reflects that the veteran suffered 
from numerous chronic health problems in addition to his 
service-connected disabilities.  Private medical evidence 
dated in 1985 and 1986 establishes that the veteran had 
chronic obstructive pulmonary disease (COPD) caused or 
aggravated by post-service industrial exposure to dust.  
According to a July 1992 private medical statement, the 
veteran also had chronic Parkinson's disease, residuals of a 
cerebrovascular accident, and diabetes.  

Private clinical records related to the veteran's terminal 
hospitalization and care, dated from late August 1996 to 
September 1996, reflect that the veteran, who had been 
admitted for extended care following treatment for a urinary 
tract infection, was transferred to acute care due to 
difficulty breathing.  There were gurgling sounds in the 
lungs.  Medical personnel noted that the veteran had chronic 
aspiration and pneumonitis, and was receiving nutrition 
through tube feedings.  Possible aspiration was suspected as 
the cause of the deterioration in the veteran's condition.  

The veteran died in September 1996.  The certificate of death 
reflects that the cause of death was respiratory failure, due 
to or as a consequence of aspiration pneumonia, due to or as 
a consequence of Parkinson's disease.  No other condition was 
listed on the death certificate as contributing to the 
veteran's death.

At the appellant's February 2000 videoconference hearing 
before the Board, she testified that she believed that the 
veteran died of a service-connected disability.  In this 
regard, she noted that he had established service connection 
for chronic bronchitis and he died of respiratory failure.  
She testified that he had been disabled as a result of 
chronic lung disability for many years, and was unable to 
breathe or to swallow "because he had such a breathing 
problem."  His death resulted when liquid nutrition, which 
he had been receiving for about eight months prior to his 
death, was accidentally fed into his lungs, the appellant 
testified.  Hospital personnel attempted to suction to his 
lungs, but were unable to save him.  

The appellant submitted nine pages of clinical evidence in 
connection with her February 2000 videoconference hearing, as 
well as a waiver of original consideration by the RO.  The 
clinical evidence submitted in February 2000 includes an 
August 1986 private medical opinion that the veteran was 
unable to work around dust or other industrial irritants.  
The clinical evidence submitted in February 2000 also 
includes private medical treatment records dated in January 
1985, as well as reports of results of laboratory 
examinations of the blood conducted in January 1985 and June 
1985, and a portion of what appears to be an EKG 
(electrocardiogram) conducted in January 1984.  The January 
1985 clinical records reflect that the veteran worked in a 
mill in which wheat was ground, at first as a mill trainee 
and later as an electrician.  In 1985, the veteran had 
orthopnea and became short of breath after walking 1/2 mile or 
on walking up one flight of stairs.  The 1985 clinical note 
reflects that the veteran smoked up to two packs of 
cigarettes daily from the age of 14 until he was about 57 
years old.  The January 1985 records do not provide a 
specific medical diagnosis, and are devoid of medical opinion 
as to the severity of the veteran's service-connected 
respiratory residuals.  

Of particular significance, the Board notes that the 
appellant has not submitted any medical opinion regarding the 
relationship of any service-connected disability, including 
respiratory residuals, and the veteran's cause of death.  In 
particular, the Board notes that the clinical records dated 
in 1984 through 1986 establish that the veteran had service-
connected and non-service-connected respiratory risk factors 
and disorders.  

However, those records, like the records of the veteran's 
terminal care, are devoid of medical opinion as to the 
relationship of the respiratory disorders present in 1986 and 
the veteran's cause of death or inability to swallow.  The 
Board cannot assume that respiratory disorders present in 
1986 caused the veteran's death, or the inability to swallow 
which required the use of a feeding tube, in the absence of 
medical opinion to that effect.  Moreover, the Board notes 
the absence of any notation on the death certificate 
regarding any service-connected disability.  

Moreover, the clinical records in 1984 though 1986 and in 
1996 reflect that the veteran had both service-connected and 
non-service-connected respiratory disorders and risk factors 
which might have affected both his ability to breathe and his 
ability to swallow.  Therefore, the Board may not assume that 
service-connected respiratory disorders present in 1986 or 
1996 caused the veteran's inability to swallow or caused his 
death, without specific medical opinion relating the cause of 
the veteran's inability to swallow or the cause of his death 
to service-connected disability.  

A well-grounded claim for service connection for the cause of 
the veteran's death requires, among other evidence, medical 
evidence of a causal nexus between the in-service injury or 
disease and the cause of death.  Although the veteran died as 
a result of respiratory failure, this does not equate to a 
finding that he died as a result of service-connected 
bronchitis, and the evidence, including the evidence 
submitted in February 2000, is devoid of medical opinion 
establishing such a medical nexus.  

The appellant has testified that liquid nutrition, which was 
accidentally fed into the veteran's lungs, was necessary 
because of the veteran's inability to breathe and to swallow.  
However, there is no medical opinion that the veteran's 
service-connected disabilities interfered with his ability to 
swallow to such an extent as to require that the veteran 
receive liquid nutrition through a tube into his stomach.  
There is no medical testimony to indicate that chronic 
bronchitis was at the root of this situation.  

To well ground her claim, the appellant must submit a medical 
opinion that one of the veteran's service-connected 
disabilities, such as his chronic bronchitis, caused or 
hastened his death.  While the evidence dated in 1984 through 
1986 supports the appellant's testimony that the veteran had 
difficulty breathing, that evidence does not reflect that the 
veteran had difficulty swallowing, and does not link the 
medical causation of the veteran's death to a service-
connected disability.  

The Board has reviewed all the evidence of record.  The 
record is devoid of medical evidence or medical opinion that 
the veteran's death was caused by his chronic bronchitis or 
any other service-connected disability.  The record 
establishes that the veteran had service-connected 
respiratory disability.  However, the presence of service-
connected respiratory disability is not sufficient to 
establish that the veteran's death from respiratory failure 
is service-connected, in the absence of medical evidence 
establishing such a link.

Although the appellant clearly believes that her husband's 
death was caused or hastened by one of his service-connected 
disabilities, as a lay person, she is not competent to 
provide probative evidence as to a matter requiring expertise 
derived from specialized medical education, training, or 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The appellant testified as to her belief that the 
medical evidence that the veteran retired as a result of 
chronic lung disability establishes that he dies as a result 
of chronic lung disability.  The Board finds, however, that 
the appellant's lay testimony, unsupported by specific 
medical evidence, is insufficient to establish medical 
causation as to the veteran's death.  

In the absence of a well-grounded claim for service 
connection for the cause of the veteran's death, the duty to 
assist in the development of the claim is not applicable.  
See Epps, 126 F.3d at 1468-70.  The appellant was notified, 
including in the March 1997 statement of the case, and 
thereafter, that medical evidence opinion as to the cause of 
the veteran's death is necessary to complete her application 
for the VA benefits claimed.  See Robinette v. Brown, 8 Vet. 
App. at 77-78.

The Board recognizes that the appellant is on a fixed income.  
The Board also recognizes that the veteran served his country 
for more than 15 years.  Nevertheless, the Board must apply 
the statutes and regulations governing service connection for 
the cause of a veteran's death.  Under the application rules 
and regulations, the appellant's claim is not well grounded, 
and must be denied.  The Board notes, however, that this 
determination that the claim is not currently well-grounded 
does not preclude the appellant from submitting medical 
evidence as to the cause of the death.  Medical evidence 
well-grounded such a claim may be submitted whenever that 
evidence becomes available.  However, the medical evidence of 
record at this time does not establish a well-grounded claim 
for service connection for the cause of the veteran's death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

